EXHIBIT 10.5


INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is made and entered into as of
the          day of 20 , effective as of the            day of
                            , 20    , by and between Laredo Petroleum, Inc., a
Delaware corporation (the “Company”),
and                                            , an individual (“Indemnitee”).
 
RECITALS
 
A.    Competent and experienced persons are reluctant to serve or to continue to
serve as directors and officers of corporations or in other capacities unless
they are provided with adequate protection through insurance or indemnification
(or both) against claims against them arising out of their service and
activities on behalf of the corporation.
 
B.    The current uncertainties relating to the availability and cost of
adequate insurance have increased the difficulty for corporations of attracting
and retaining competent and experienced persons to serve in such capacity.
 
C.    The Board of Directors of the Company (the “Board of Directors”) has
determined that the continuation of present trends in litigation will make it
more difficult to attract and retain competent and experienced persons to serve
as directors and officers of the Company, that this situation is detrimental to
the best interests of the Company’s stockholders and that the Company should act
to assure such persons that there will be increased certainty of adequate
protection in the future.
 
D.    As a supplement to and in the furtherance of the Company’s Amended and
Restated Certificate of Incorporation (the “Certificate”) and Amended and
Restated Bylaws (the “Bylaws”), it is reasonable, prudent, desirable and
necessary for the Company contractually to obligate itself to indemnify, and to
pay in advance expenses on behalf of, officers and directors to the fullest
extent permitted by law so that they will serve or continue to serve the Company
free from concern that they will not be so indemnified and that their expenses
will not be so paid in advance;
 
E.    This Agreement is not a substitute for, nor does it diminish or abrogate
any rights of Indemnitee under, the Certificate and the Bylaws or any
resolutions adopted pursuant thereto (including any contractual rights of
Indemnitee that may exist).
 
F.    Indemnitee is a director and/or officer of the Company and his or her
willingness to continue to serve in such capacity is predicated, in substantial
part, upon the Company’s willingness to indemnify him or her to the fullest
extent permitted by the laws of the State of Delaware and upon the other
undertakings set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Company and Indemnitee hereby agree as follows:







--------------------------------------------------------------------------------






ARTICLE 1
CERTAIN DEFINITIONS
 
Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:
 
“Corporate Status” means the status of a person who is or was a director,
officer, employee, partner, member, manager, trustee, fiduciary, regent,
governor or agent of the Company or of any other Enterprise which such person is
or was serving at the request of the Company. In addition to any service at the
actual request of the Company, Indemnitee will be deemed, for purposes of this
Agreement, to be serving or to have served at the request of the Company as a
director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of another Enterprise if Indemnitee is or was serving as a director,
officer, employee, partner, member, manager, fiduciary, trustee or agent of such
Enterprise and (i) such Enterprise is or at the time of such service was a
Controlled Affiliate, (ii) such Enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate or (iii) the Company or a Controlled Affiliate
directly or indirectly caused Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.
 
“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is directly or indirectly controlled by the Company. For purposes
of this definition, the term “control” means the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of an Enterprise, whether through the ownership of voting securities,
through other voting rights, by contract or otherwise; provided, however, that
direct or indirect beneficial ownership of capital stock or other interests in
an Enterprise entitling the holder to cast 30% or more of the total number of
votes generally entitled to be cast in the election of directors (or persons
performing comparable functions) of such Enterprise will be deemed to constitute
“control” for purposes of this definition.
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
“Enterprise” means the Company and any other corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust or other entity
or other enterprise of which Indemnitee is or was serving in a Corporate Status.
 
“Expenses” means all attorney’s fees, disbursements and retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees and all other disbursements
or expenses paid or incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding, or in connection with
seeking indemnification under this Agreement. Expenses will also include
Expenses paid or incurred in connection with any


2

--------------------------------------------------------------------------------





appeal resulting from any Proceeding, including the premium, security for and
other costs relating to any appeal bond or its equivalent. Expenses, however,
will not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.
 
“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of Delaware corporation law and neither currently is, nor in the past
five (5) years has been, retained to represent: (i) any Enterprise or Indemnitee
in any matter material to any such party (other than with respect to matters
concerning the Indemnitee under this Agreement and/or the indemnification
provisions of the Certificate or Bylaws, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” does not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.
 
“Losses” means any loss, liability, judgments, damages, amounts paid in
settlement, fines (including excise taxes and penalties assessed with respect to
employee benefit plans), penalties (whether civil, criminal or otherwise) and
all interest, assessments and other charges paid or payable in connection with
or in respect of any of the foregoing.
 
“Proceeding” means any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, request for an interview or meeting or any
other actual, threatened or completed proceeding, including any and all appeals,
whether brought by or in the right of the Company or otherwise, whether civil,
criminal, administrative or investigative, whether formal or informal, and in
each case whether or not commenced prior to the date of this Agreement, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of or
relating to Indemnitee’s Corporate Status and by reason of or relating to either
(i) any action or alleged action taken by Indemnitee (or failure or alleged
failure to act) or of any action or alleged action (or failure or alleged
failure to act) on Indemnitee’s part, while acting in his or her Corporate
Status or (ii) the fact that Indemnitee is or was serving at the request of the
Company as director, officer, employee, partner, member, manager, trustee,
fiduciary or agent of another Enterprise, in each case whether or not serving in
such capacity at the time any Loss or Expense is paid or incurred for which
indemnification or advancement of Expenses can be provided under this Agreement,
except one initiated by Indemnitee to enforce his or her rights under this
Agreement. For purposes of this definition, the term “threatened” will be deemed
to include Indemnitee’s good faith belief that a claim or other assertion may
lead to the institution of a Proceeding. Also for purposes of this definition,
the term “proceeding” encompasses any situation or circumstance included in the
definition of “claim” within any applicable insurance policy referenced in
Section 7.1.
 
References to “serving at the request of the Company” include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
any employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he or she reasonably believed to be in the
best interests of the participants and beneficiaries of an


3

--------------------------------------------------------------------------------





employee benefit plan will be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to under applicable law or in
this Agreement.


ARTICLE 2
SERVICES TO THE COMPANY
 
2.1    Services to the Company. Indemnitee agrees to serve as a
[director][officer] of the Company. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law), in which event the Company will
have no obligation under this Agreement to continue Indemnitee in such position.
This Agreement will not be construed as giving Indemnitee any right to be
retained in such position or in the employ of the Company (or any other
Enterprise) generally.  The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as a [director][officer]
of the Company.


ARTICLE 3
INDEMNIFICATION
 
3.1    Company Indemnification. Except as otherwise provided in this Article 3,
if Indemnitee was, is or becomes a party to, or was or is threatened to be made
a party to, or was or is otherwise involved in, any Proceeding, the Company will
indemnify and hold harmless Indemnitee to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended, interpreted or
replaced, against any and all Expenses and Losses, and any federal, state, local
or foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, that are actually and reasonably paid or incurred
by Indemnitee in connection with such Proceeding and in compliance with this
Agreement. For purposes of this Agreement, the meaning of the phrase “to the
fullest extent permitted by law” will include to the fullest extent permitted by
Section 145 of the Delaware General Corporation Law (“DGCL”) or any amendments
to or replacements of the DGCL that increase the extent to which a corporation
may indemnify or provide advancement to its officers and directors.
 
3.2    Mandatory Indemnification if Indemnitee is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement (other than Section 6.9
and Section 3.4), to the extent that Indemnitee has been successful, on the
merits or otherwise, in defense of any Proceeding or any part thereof, the
Company will indemnify Indemnitee against all Expenses that are actually and
reasonably paid or incurred by Indemnitee in connection therewith. If Indemnitee
is not wholly successful in such Proceeding, but is successful, on the merits or
otherwise, as to one or more but fewer than all claims, issues or matters in
such Proceeding, the Company will indemnify and hold harmless Indemnitee against
all Expenses that are actually and reasonably paid or incurred by Indemnitee in
connection with each successfully resolved claim, issue or matter on which
Indemnitee was successful. For purposes of this Section 3.2, the termination of
any Proceeding, or any claim, issue or matter in such Proceeding, by dismissal
with or without prejudice, will be deemed to be a successful result as to such
Proceeding, claim, issue or matter.
 


4

--------------------------------------------------------------------------------





3.3    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Company will indemnify Indemnitee against all Expenses actually and
reasonably paid or incurred by Indemnitee on his or her behalf in connection
therewith.
 
3.4    Exclusions. Notwithstanding any other provision of this Agreement, the
Company will not be obligated under this Agreement to provide indemnification in
connection with the following:
 
(a)    Any Proceeding (or part of any Proceeding) initiated or brought
voluntarily by Indemnitee against the Company or its directors, officers,
employees or other Indemnitees, unless the Board of Directors has authorized or
consented to the initiation of the Proceeding (or such part of any Proceeding);
provided, however, that nothing in this Section 3.4(a) shall limit the right of
Indemnitee to be indemnified under Section 8.4.  For the avoidance of
doubt, Indemnitee shall not be deemed, for purposes of this subsection, to have
initiated or brought any claim by reason of (i) having asserted any affirmative
defenses in connection with a claim not initiated by Indemnitee or (ii) having
made any counterclaim (whether permissive or mandatory) in connection with any
claim not initiated by Indemnitee.
 
(b)    For an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute.
 
(c)    For amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise.
 
(d)    For any indemnity that is prohibited by applicable law.
 
ARTICLE 4
ADVANCEMENT OF EXPENSES
 
4.1    Expense Advances. Except as set forth in Section 4.2, the Company will,
if requested by Indemnitee, advance, to the fullest extent permitted by law, to
Indemnitee (hereinafter an “Expense Advance”) any and all Expenses actually and
reasonably paid or incurred by Indemnitee in connection with any Proceeding
(whether prior to or after its final disposition). Indemnitee’s right to each
Expense Advance will not be subject to the satisfaction of any standard of
conduct and will be made without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement, or under
provisions of the Certificate or Bylaws or otherwise. Each Expense Advance will
be unsecured and interest free and will be made by the Company without regard to
Indemnitee’s ability to repay the Expense Advance; provided, however, an Expense
Advance will be made only upon delivery to the Company of an undertaking
(hereinafter an “Undertaking”), by or on behalf of Indemnitee, to


5

--------------------------------------------------------------------------------





repay such Expense Advance if it is ultimately determined, by final decision by
a court or arbitrator, as applicable, from which there is no further right to
appeal, that Indemnitee is not entitled to be indemnified for such Expenses
under the Certificate, Bylaws, the DGCL, this Agreement or otherwise. An Expense
eligible for an Expense Advance will include any and all reasonable Expenses
incurred pursuing an action to enforce the right of advancement provided for in
this Article 4, including Expenses incurred preparing and forwarding statements
to the Company to support the Expense Advances claimed.


4.2    Exclusions. Indemnitee will not be entitled to any Expense Advance in
connection with any of the matters for which indemnity is excluded pursuant to
Section 3.4.
 
4.3    Timing. An Expense Advance pursuant to Section 4.1 will be made within 20
business days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such Expense Advance (which statement or
statements will include, if requested by the Company, reasonable detail
underlying the Expenses for which the Expense Advance is requested), whether
such request is made prior to or after final disposition of such Proceeding.
Such request must be accompanied by or preceded by the Undertaking, if then
required by the DGCL or any other applicable law.
 
ARTICLE 5
CONTRIBUTION IN THE EVENT OF JOINT LIABILITY
 
5.1    Contribution by Company. To the fullest extent permitted by law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount of Expenses and Losses actually and reasonably incurred
or paid by Indemnitee in connection with any Proceeding in proportion to the
relative benefits received by the Company and all officers, directors and
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors and employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses and Losses, as well as any other equitable
considerations which applicable law may require to be considered. The relative
fault of the Company and all officers, directors and employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
will be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct was active or passive.
 
5.2     Indemnification for Contribution Claims by Others. To the fullest extent
permitted by law, the Company will fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by other officers,
directors or employees of the


6

--------------------------------------------------------------------------------





Company who may be jointly liable with Indemnitee for any Loss or Expense
arising from a Proceeding.
 
ARTICLE 6
PROCEDURES AND PRESUMPTIONS FOR THE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
 
6.1    Notification of Claims; Request for Indemnification. Indemnitee agrees to
notify promptly the Company in writing of any claim made against Indemnitee for
which indemnification will or could be sought under this Agreement; provided,
however, that a delay in giving such notice will not deprive Indemnitee of any
right to be indemnified under this Agreement unless, and then only to the extent
that, the Company did not otherwise learn of the Proceeding and such delay is
materially prejudicial to the Company’s ability to defend such Proceeding; and,
provided, further, that notice will be deemed to have been given without any
action on the part of Indemnitee in the event the Company is a party to the same
Proceeding. The omission to notify the Company will not relieve the Company from
any liability for indemnification which it may have to Indemnitee otherwise than
under this Agreement. Indemnitee agrees to deliver to the Company a written
request to have the Company indemnify and hold harmless Indemnitee in accordance
with this Agreement. Subject to Section 6.9, such request may be delivered from
time to time and at such time(s) as Indemnitee deems appropriate in his or her
sole discretion. Following such a written request for
indemnification, Indemnitee’s entitlement to indemnification shall be determined
according to Section 6.2. The Secretary of the Company will, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification. The Company will be
entitled to participate in any Proceeding at its own expense.
 
6.2    Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 6.1 hereof with respect to
any Proceeding, a determination, if, but only if, required by applicable law,
with respect to Indemnitee’s entitlement thereto will be made by one of the
following, at the election of the Board of Directors: (1) so long as there are
Disinterested Directors with respect to such Proceeding, a majority vote of the
Disinterested Directors, even though less than a quorum of the Board of
Directors, (2) so long as there are Disinterested Directors with respect to such
Proceeding, a committee of such Disinterested Directors designated by a majority
vote of such Disinterested Directors, even though less than a quorum of the
Board of Directors or (3) Independent Counsel in a written opinion delivered to
the Board of Directors, a copy of which will also be delivered to Indemnitee.
The person, persons or entity chosen to make a determination under this
Agreement of the Indemnitee’s entitlement to indemnification will act reasonably
and in good faith in making such determination.
 
13.3Selection of Independent Counsel. If the determination of entitlement to
indemnification pursuant to Section 6.2 will be made by an Independent Counsel,
the Independent Counsel will be selected as provided in this Section 6.3. The
Independent Counsel will be selected by the Board of Directors.  The Company
will give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. Indemnitee may, within ten days after such
written notice of selection is given, deliver to the Company a written


7

--------------------------------------------------------------------------------





objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in this Agreement, and
the objection will set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected will act
as Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within 30 days after the later of (1) submission by
Indemnitee of a written request for indemnification pursuant to Section 6.1 and
(2) the final disposition of the Proceeding, including any appeal therein, no
Independent Counsel is selected, or an Independent Counsel for which an
objection thereto has been properly made remains unresolved, either the Company
or Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction for resolution of any objection which has
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court may designate, and the person
with respect to whom all objections are so resolved or the person so appointed
will act as Independent Counsel under Section 6.2. The Company will pay any and
all fees and expenses incurred by such Independent Counsel in connection with
acting pursuant to Section 6.2 hereof, and the Company will pay all fees and
expenses incident to the procedures of this Section 6.3, regardless of the
manner in which such Independent Counsel was selected or appointed.  Upon the
due commencement of any judicial proceeding or arbitration pursuant to
Section 8.1 hereof, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
 
6.4    Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination will presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption will have the burden
of proof and the burden of persuasion, by clear and convincing evidence. In
making a determination with respect to entitlement to indemnification hereunder
which under this Agreement, the Certificate, Bylaws or applicable law requires a
determination of Indemnitee’s good faith and/or whether Indemnitee acted in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company, the person, persons or entity making such
determination will presume that Indemnitee has at all times acted in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption will
have the burden of proof and the burden of persuasion, by clear and convincing
evidence. Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action with respect to a particular Enterprise is based on the records or books
of account of such Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers of such Enterprise in the course of their
duties, or on the advice of legal counsel for such Enterprise or on information
or records given or reports made to such Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by such
Enterprise; provided, however this sentence will not be deemed to limit in any
way the other circumstances in which Indemnitee may be deemed to have met such
standard of conduct. In addition, the knowledge and/or actions, or failure to
act, of any other director, officer, agent or employee of such


8

--------------------------------------------------------------------------------





Enterprise will not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.
 
6.5    No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any person,
persons or entity chosen to make a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief to make such
determination, nor an actual determination by such person, persons or entity
that Indemnitee has not met such standard of conduct or did not have such
belief, prior to or after the commencement of legal proceedings by Indemnitee to
secure a judicial determination that Indemnitee should be indemnified under this
Agreement under applicable law, will be a defense to Indemnitee’s claim or
create a presumption that Indemnitee has not met any particular standard of
conduct or did not have any particular belief.


In addition, the termination of any Proceeding by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, will not create a presumption that Indemnitee did
not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by this
Agreement or applicable law. In the event that any Proceeding to which
Indemnitee is a party is resolved in any manner other than by final adverse
judgment (as to which all rights of appeal therefrom have been exhausted or
lapsed) against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it will be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption will have the burden of
proof and the burden of persuasion, by clear and convincing evidence.
 
6.6    Timing of Determination. The Company will use its reasonable best efforts
to cause any determination required to be made pursuant to Section 6.2 to be
made as promptly as practicable after Indemnitee has submitted a written request
for indemnification pursuant to Section 6.1. If the person, persons or entity
chosen to make a determination does not make such determination within 30 days
after the later of the date (a) the Company receives Indemnitee’s request for
indemnification pursuant to Section 6.1 and (b) on which an Independent Counsel
is selected pursuant to Section 6.3, if applicable (and all objections to such
person, if any, have been resolved), the requisite determination of entitlement
to indemnification will be deemed to have been made and Indemnitee will be
entitled to such indemnification, so long as (i) Indemnitee has fulfilled his or
her obligations pursuant to Section 6.8 and (ii) such indemnification is not
prohibited under applicable law; provided, however, that such 30 day period may
be extended for a reasonable time, not to exceed an additional 15 days, if the
person, persons or entity making the determination with respect to entitlement
to indemnification in good faith requires such additional time for the obtaining
of or evaluating of documentation and/or information relating thereto.
 
6.7    Timing of Payments. All payments of Losses and Expenses and any other
amounts by the Company to the Indemnitee pursuant to this Agreement will be made
as soon as practicable after a written request or demand therefor by Indemnitee
is presented to the Company, but in no event later than 60 days after (a) such
demand is presented or (b) such later date as a determination of entitlement to
indemnification is made in accordance with Section 6.6,


9

--------------------------------------------------------------------------------





if applicable; provided, however, that an Expense Advance will be made within
the time provided in Section 4.3 or Section 8.4 hereof.
 
6.8    Cooperation. Indemnitee will cooperate with the person, persons or entity
making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination will be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company will indemnify Indemnitee therefor and will hold Indemnitee harmless
therefrom.
 
6.9    Time for Submission of Request. Indemnitee will be required to submit any
request for Indemnification pursuant to this Article 6 within a reasonable time,
not to exceed two years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Proceeding (with the latest date of the occurrence of any such event to be
considered the commencement of the two year period).
 
ARTICLE 7
LIABILITY INSURANCE


7.1    Company Insurance. Subject to Section 7.3, the Company will obtain and
maintain a policy or policies of insurance with one or more reputable insurance
companies providing Indemnitee with coverage in such amount as will be
determined by the Board of Directors for Losses and Expenses paid or incurred by
Indemnitee as a result of acts or omissions of Indemnitee in his or her
Corporate Status, and to ensure the Company’s performance of its indemnification
obligations under this Agreement; provided, however, in all such policies
obtained by the Company, Indemnitee will be named as an insured party in such
manner as to provide Indemnitee with the same rights and benefits as are
afforded to the most favorably insured person, as applicable, of the Company
under such policies. Any reductions to the amount of liability insurance
coverage maintained by the Company as of the date hereof will be subject to the
approval of the Board of Directors. The Company is solely responsible for all
premiums, deductibles, retentions, co-insurance and other expenses associated
with the procurement and maintenance of such policies.
 
7.2    Notice to Insurers. At the time of receipt by the Company of a notice
from any source of a Proceeding as to which Indemnitee is a party or
participant, the Company will give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies,
and the Company will provide Indemnitee with a copy of such notice and copies of
all subsequent correspondence between the Company and such insurers related
thereto. The Company will thereafter take all necessary or desirable actions to
cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.
 


10

--------------------------------------------------------------------------------





7.3    Insurance Not Required. Notwithstanding Section 7.1, the Company will
have no obligation to obtain or maintain the insurance contemplated by
Section 7.1 if the Board of Directors determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionately high compared to the amount of coverage provided, or if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit. The Company will promptly notify Indemnitee of
any such determination not to provide insurance coverage.
 
7.4    Other Rights. The Company hereby agrees (i) that it is the indemnitor of
first resort (i.e., its obligations to Indemnitee are the primary source of
indemnification and advancement of expenses of Indemnitee for any Expenses or
Losses for which Indemnitee is entitled to indemnification under this Agreement
and any obligation of the Warburg Group (as defined below) to advance expenses
or to provide indemnification for the same expenses or losses incurred by
Indemnitee are secondary to the Company’s obligation), (ii) that it shall be
required to advance the full amount of Expenses incurred by Indemnitee and shall
be liable for the full amount of all Expenses and Losses to the extent legally
permitted and as required by the terms of this Agreement and the Certificate and
Bylaws (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Warburg Group.  If the
Warburg Group pays or causes to be paid any amount otherwise payable or
indemnifiable hereunder, then the Warburg Group shall have a right of
contribution and/or be fully subrogated to the extent of such payment to all of
the rights of recovery of the Indemnitee against the Company, and the Company
shall fully indemnify, reimburse and hold harmless the Warburg Group for all
such payments actually made by the Warburg Group.  For purposes of this
Agreement, the “Warburg Group” shall mean Warburg Pincus Private Equity IX, L.P.
and Warburg Pincus Private Equity X O&G, L.P. and their affiliates other than
the Company.
 
ARTICLE 8
REMEDIES OF INDEMNITEE
 
8.1    Action by Indemnitee. In the event that (a) a determination is made
pursuant to Article 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (b) an Expense Advance is not timely made
pursuant to Section 4.3 of this Agreement, (c) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 6.6 or (d) payment of indemnified amounts is not made within the
applicable time periods specified in Section 6.7, Indemnitee will be entitled to
an adjudication in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction, of his or her entitlement to such
indemnification or payment of an Expense Advance. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The provisions of Delaware law (without regard to its
conflict of laws rules) will apply to any such arbitration. The Company will not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
 
8.2    De Novo Review if Prior Adverse Determination. In the event that a
determination is made pursuant to Article 6 that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 8 will be conducted in


11

--------------------------------------------------------------------------------





all respects as a de novo trial or arbitration, as applicable, on the merits and
Indemnitee will not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this
Article 8, Indemnitee will be presumed to be entitled to indemnification under
this Agreement, the Company will have the burden of proving Indemnitee is not
entitled to indemnification and the Company may not refer to or introduce
evidence of any determination pursuant to Article 6 adverse to Indemnitee for
any purpose. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Article 8, Indemnitee will not be required to reimburse the
Company for any Expense Advance made pursuant to Article 4 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).
 
8.3    Company Bound by Favorable Determination by Reviewing Party. If a
determination is made that Indemnitee is entitled to indemnification pursuant to
Article 6, the Company will be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Article 8, absent (a) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statements in connection with the request for
indemnification not materially misleading or (b) a prohibition of such
indemnification under law.
 
8.4    Company Bears Expenses if Indemnitee Seeks Adjudication. In the event
that Indemnitee, pursuant to this Article 8, seeks a judicial adjudication or
arbitration of his or her rights under, or to recover damages for breach of,
this Agreement, any other agreement for indemnification, the indemnification or
advancement of expenses provisions in the Certificate or Bylaws, payment of an
Expense Advance or contribution hereunder or to recover under any director and
officer liability insurance policies maintained by the Company, the Company
will, to the fullest extent permitted by law, indemnify and hold harmless
Indemnitee against any and all Expenses which are paid or incurred by Indemnitee
in connection with such judicial adjudication or arbitration, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, payment of Expense Advance or contribution or insurance
recovery. In addition, following a determination that Indemnitee is entitled to
an Expense Advance under this Section 8.4, if requested by Indemnitee, the
Company will (within five days after receipt by the Company of the written
request therefor), pay as an Expense Advance such Expenses, to the fullest
extent permitted by law.


8.5    Company Bound by Provisions of this Agreement. The Company will be
precluded from asserting in any judicial or arbitration proceeding commenced
pursuant to this Article 8 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and will stipulate in any such
judicial or arbitration proceeding that the Company is bound by all the
provisions of this Agreement.
 
ARTICLE 9
NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS;
MORE FAVORABLE TERMS


9.1    Non-Exclusivity. The rights of indemnification and to receive Expense
Advances as provided by this Agreement will not be deemed exclusive of any other
rights to which


12

--------------------------------------------------------------------------------





Indemnitee may at any time be entitled under applicable law, the Certificate,
the Bylaws, any agreement, a vote of stockholders, a resolution of the Board of
Directors or otherwise. To the extent Indemnitee otherwise would have any
greater right to indemnification or payment of any advancement of Expenses under
any other provisions under applicable law, the Certificate, Bylaws, any
agreement, vote of stockholders, a resolution of Board of Directors or
otherwise, Indemnitee will be entitled under this Agreement to such greater
right. No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee prior to such
amendment, alteration or repeal. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Certificate, Bylaws and
this Agreement, it is the intent of the parties hereto that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy will be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, will not prevent the concurrent assertion or employment
of any other right or remedy.
 
9.2    Subrogation. In the event of any payment by the Company under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee with respect thereto and Indemnitee will
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights (it being understood that all of Indemnitee’s
reasonable Expenses related thereto will be borne by the Company).
 
9.3    No Duplicative Payments. The Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee in respect of Proceedings relating to
Indemnitee’s service at the request of the Company as a director, officer,
employee, partner, member, manager, trustee, fiduciary or agent of any
Enterprise other than the Company will be reduced by any amount Indemnitee has
actually received as indemnification or advancement of Expenses from such other
Enterprise.
 
9.4    More Favorable Terms. In the event the Company enters into an
indemnification agreement with another officer or director, as the case may be,
containing terms more favorable to the indemnitee thereof than the terms
contained herein (and absent special circumstances justifying such more
favorable terms), Indemnitee will be afforded the benefit of such more favorable
terms and such more favorable terms will be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution thereof, the Company will (a) send a copy of the agreement containing
more favorable terms to Indemnitee, and (b) prepare, execute and deliver to
Indemnitee an amendment to this Agreement containing such more favorable terms.
 
ARTICLE 10
DEFENSE OF PROCEEDINGS




13

--------------------------------------------------------------------------------





10.1    Company Assuming the Defense. Subject to Section 10.3 below, in the
event the Company is obligated to pay in advance the Expenses of any Proceeding
pursuant to Article 4, the Company will be entitled, by written notice to
Indemnitee, to assume the defense of such Proceeding, with counsel approved by
Indemnitee, which approval will not be unreasonably withheld. The Company will
identify the counsel it proposes to employ in connection with such defense as
part of the written notice sent to Indemnitee notifying Indemnitee of the
Company’s election to assume such defense, and Indemnitee will be required,
within ten days following Indemnitee’s receipt of such notice, to inform the
Company of its approval of such counsel or, if it has objections, the reasons
therefor. If such objections cannot be resolved by the parties, the Company will
identify alternative counsel, which counsel will also be subject to approval by
Indemnitee in accordance with the procedure described in the prior sentence.
 
10.2    Right of Indemnitee to Employ Counsel. Following approval of counsel by
Indemnitee pursuant to Section 10.1 and retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided, however, that (a) Indemnitee has the
right to employ counsel in any such Proceeding at Indemnitee’s expense and
(b) the Company will be required to pay the fees and expenses of Indemnitee’s
counsel if (i) the employment of counsel by Indemnitee has been previously
authorized by the Company, (ii) Indemnitee reasonably concludes that there is an
actual or potential conflict between the Company (or any other person or persons
included in a joint defense) and Indemnitee in the conduct of such defense or
representation by such counsel retained by the Company or (iii) the Company does
not continue to retain the counsel approved by Indemnitee.
 
10.3    Company Not Entitled to Assume Defense. Notwithstanding Section 10.1,
the Company will not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Company or any Proceeding as to which Indemnitee has
reasonably made the conclusion provided for in Section 10.2(b)(ii).
 
ARTICLE 11
SETTLEMENT


11.1    Company Bound by Provisions of this Agreement. Notwithstanding anything
in this Agreement to the contrary, the Company will have no obligation to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Company’s prior written consent.


11.2    When Indemnitee’s Prior Consent Required. The Company will not, without
the prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (a) includes
an admission of fault of Indemnitee, any non-monetary remedy imposed on
Indemnitee or a Loss for which Indemnitee is not wholly indemnified hereunder or
(b) with respect to any Proceeding with respect to which Indemnitee may be or is
made a party or a participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of


14

--------------------------------------------------------------------------------





Indemnitee from all liability in respect of such Proceeding, which release will
be in form and substance reasonably satisfactory to Indemnitee.
 
11.3    Consent.  Neither the Company nor Indemnitee will unreasonably withhold,
condition or delay its consent to any proposed settlement; provided,
however, Indemnitee may withhold consent to any settlement that does not provide
a full and unconditional release of Indemnitee from all liability in respect of
such Proceeding.
 
ARTICLE 12
DURATION OF AGREEMENT
 
12.1    Duration of Agreement. This Agreement will continue until and terminate
upon the latest of (a) the statute of limitations applicable to any claim that
could be asserted against an Indemnitee with respect to which Indemnitee may be
entitled to indemnification and/or an Expense Advance under this Agreement,
(b) ten years after the date that Indemnitee has ceased to serve as a director
or officer of the Company or as a director, officer, employee, partner, member,
manager, fiduciary or agent of any other Enterprise which Indemnitee served at
the request of the Company, or (c) if, at the later of the dates referred to in
(a) and (b) above, there is pending a Proceeding in respect of which Indemnitee
is granted rights of indemnification or the right to an Expense Advance under
this Agreement or a Proceeding commenced by Indemnitee pursuant to Article 8 of
this Agreement, one year after the final termination of such Proceeding,
including any and all appeals.
 
ARTICLE 13
MISCELLANEOUS
 
13.1    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided, however, it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Certificate, the
Bylaws and any employment or similar agreement between the parties.
 
13.2Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other and any such assignment by a
party without prior written approval of the other parties will be deemed invalid
and not binding on such other parties.  All of the terms, agreements, covenants,
representations, warranties and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors, permitted assigns, heirs, executors and personal and
legal representatives. There are no third party beneficiaries having rights
under or with respect to this Agreement.
 
13.3    Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a


15

--------------------------------------------------------------------------------





nationally recognized overnight delivery service for next day delivery, or by
facsimile transmission, as follows (or to such other address as any party may
give in a notice given in accordance with the provisions hereof):
 
 
If to Indemnitee, to:
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If to the Company, to:
 
 
 
Laredo Petroleum, Inc.
 
15 W. Sixth Street, Suite 900
 
Tulsa, Oklahoma 74119
 
Attention: General Counsel
 
Facsimile: (918) 513-4571
 
 
 
with a copy (which will not constitute notice) to:
 
 
 
Akin Gump Strauss Hauer & Feld LLP
 
1111 Louisiana Street, 44th Floor
 
Houston, Texas 77002
 
Attention: Christine B. LaFollette
 
Facsimile: (713) 236-0822

 
All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.
 
13.4    Specific Performance; Remedies. Each party acknowledges and agrees that
the other party would be damaged irreparably if any provision of this Agreement
were not performed


16

--------------------------------------------------------------------------------





in accordance with its specific terms or were otherwise breached. Accordingly,
the parties will be entitled to an injunction or injunctions to prevent breaches
of the provisions of this Agreement and to enforce specifically this Agreement
and its provisions in any action or proceeding instituted in any state or
federal court sitting in Delaware having jurisdiction over the parties and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity. Except as expressly provided herein, the rights, obligations and
remedies created by this Agreement are cumulative and in addition to any other
rights, obligations or remedies otherwise available at law or in equity. Except
as expressly provided herein, nothing herein will be considered an election of
remedies.
 
13.5    Submission to Jurisdiction. Except with respect to any arbitration or
suit in an alternative court of competent jurisdiction commenced by Indemnitee
pursuant to Section 8.1 hereof, any Proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
may only be brought in the Court of Chancery of the State of Delaware or, if
such Court shall lack subject-matter jurisdiction over such action, then in any
such other state court of the State of Delaware as may have subject-matter
jurisdiction over such action, which will be the exclusive and only proper forum
for adjudicating such Proceeding, and each party consents to the exclusive
jurisdiction and venue of such court (and of the appropriate appellate courts
therefrom) in any such Proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such Proceeding in any such court or that any such
Proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such action, suit or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court, and the parties hereto consent to service of process at the address
provided in Section 13.3 hereof with the same legal force and validity as if
served on such party personally within the State of Delaware.
 
13.6    Headings. The article and section headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
13.7    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.
 
13.8    Amendment. This Agreement may not be amended or modified except by a
writing signed by all of the parties.
 
13.9    Extensions; Waivers. Any party may, for itself only, (a) extend the time
for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation
or breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation


17

--------------------------------------------------------------------------------





or breach of warranty or covenant hereunder or affect in any way any rights
arising because of any prior or subsequent such occurrence. Neither the failure
nor any delay on the part of any party to exercise any right or remedy under
this Agreement will operate as a waiver thereof, nor will any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.
 
13.10    Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party or to any circumstance, is
judicially determined not to be enforceable in accordance with its terms, the
parties agree that the court judicially making such determination may modify the
provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
 
13.11    Counterparts; Effectiveness. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile transmission.
 
13.12    Construction. This Agreement has been freely and fairly negotiated
among the parties. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement. Any
reference to any law will be deemed also to refer to such law as amended and all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
intend that each representation, warranty, and covenant contained herein will
have independent significance. If any party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the party has
not breached will not detract from or mitigate the fact that the party is in
breach of the first representation, warranty, or covenant. Time is of the
essence in the performance of this Agreement.
 
[Signature page follows]


 


18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
LAREDO PETROLEUM, INC.
 
 
 
 
 
By:
 
 
    Name:
 
    Title:
 
 
 
 
 
Indemnitee
 
 
 
 
 
Signature
 
 
 
 
 
Print Name







































































[Signature Page to Indemnification Agreement]


19